DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 50 and 58 in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 7 is objected to because of the following informalities: 
	Claim 7, line 2, “the mobile robot” lacks proper antecedent basis (see claim 6, line 1).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,783,487 (hereinafter Luders).
As for claim 6, the patent to Luders discloses in Figs. 1 and 6, for example, a mobile cleaner (col. 1, lines 16-20), comprising: a main casing or dust housing 20 having a collection opening (at lower edge 21 in Fig. 1) facing a surface that the mobile cleaner moves on (Fig. 1); a brush or agitator 66 rotatably disposed within the dust housing 20 and exposed to the surface through the collection opening (Fig. 1), the agitator 66 configured to be in contact with the surface and configured to rotate and move foreign material on the surface into the dust housing (Fig. 1; col. 1, lines 21-26 and col. 4, lines 16-19); and a dustpan 68 installed on the dust housing 20 (Figs. 1 and 6; col. 3, lines 68-73), the dustpan 68 being configured to direct the foreign material moved by the agitator 66 into the dust housing (Fig. 1), wherein the dustpan 68 extends around a portion of an outer circumferential surface of the agitator 66 (see curved portion of dustpan 68 extending around a portion of the agitator 66 in Fig. 1) and is configured to rotate independent of the agitator 66 (dust pan 68 pivots at pivots 80 in Fig. 1; see phantom lines in Fig. 1; col. 4, lines 20-31).
As for claim 7, wherein, with reference to a direction of motion of the mobile robot, the agitator 66 rotates from a front side to a rear side (in Fig. 1, CW or CCW rotation of the agitator 66 would be from the front side to the rear side), and wherein the dustpan 68 is disposed at a rear side of the agitator 66 (Fig. 1; socket 88 for handle connection is at the rear end/side; col. 4, lines 44-49).

Allowable Subject Matter
7.	Claims 1-5 are allowed.
Claims 1-5 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, wherein a rotation axis of the dustpan is positioned on a rotation axis of the agitator.
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 8 in combination with claim 6, in particular, wherein the dustpan covers the portion of the outer circumferential surface of the agitator and portions of opposite side surfaces of the agitator.
Claim 9 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 9 in combination with claim 6, in particular, wherein a rotation axis of the dustpan is positioned on a rotation axis of the agitator.
Claims 10-16 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 10 in combination with claim 6, in particular, wherein the dust housing comprises: a housing assembly having a collection space and a storage space positioned within the housing assembly, the collection opening being disposed at a bottom surface of the housing assembly and fluidly coupled with a lower side of the collection space; a partition wall partitioning the collection space and the storage space; and a storage opening disposed at any one of the housing assembly or the partition wall, the storage opening being configured to direct the foreign material in the collection space into the storage space, wherein the agitator and the dustpan are disposed in the collection space.
Claims 17-20 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 17 in combination with claim 6, in particular, wherein the dustpan further comprises: a guide pan housing extending around a portion of the outer circumferential surface of the agitator; and a side pan housing disposed on one side of the guide pan housing and extending around a side portion of the agitator.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Rosendall and Jailor et al. are pertinent to mobile cleaners with various agitator and dustpan arrangements.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723